PER CURIAM.
Plaintiff has appealed from a judgment entered against it in the trial court, and on May 16, 1947, filed its brief. The authorities therein cited reasonably sustain the allegations *41of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Osborne v. Osborne, 163 Okla. 273, 21 P. 2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the judgment entered and to render judgment for the plaintiff as prayed for in its petition in error.
HURST, C. J., DAVISON, V. C. J., and BAYLESS, WELCH, CORN, GIBSON, ARNOLD, and LUTTRELL, JJ., concur.